Citation Nr: 0029844	
Decision Date: 11/14/00    Archive Date: 11/16/00	

DOCKET NO.  99-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including depression and a 
personality disorder.

2.  Entitlement to an increased evaluation for the residuals 
of a stress fracture to the right foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
August 1997. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In his notice of disagreement dated March 1999, the veteran 
specifically indicated that he believed his right foot 
disability constitutes "more than [a] 10% disability."  He 
was provided a statement of the case in April 1999 continuing 
then currently assigned noncompensable evaluation.  The 
veteran submitted a VA Form 9, substantive appeal, in April 
1999 indicating he continued to have problems with his feet.  
An August 1999 rating decision increased the evaluation for 
the service-connected stress fracture of the right foot 
(hereinafter referred as the "right foot disability") from 
noncompensable to 10 percent disabling.  The veteran has not 
disputed this determination.  In written argument prepared by 
the veteran's representative in August and September 2000, no 
reference was made to this issue.  However, the undersigned 
must note that an appeal as to the evaluation of the foot 
disorder had been perfected and has not been withdrawn.  
Moreover, the United States Court of Veterans Claims (Court) 
in AB v. Brown, 6 Vet. App. 35 (1993) held that a veteran 
will be presumed to be pursuing the highest schedular rating 
provided for a disability, unless he specifically indicates 
otherwise.  Accordingly, the issue of entitlement to an 
increased evaluation for a right foot disability, currently 
evaluated as 10 percent disabling, is before the Board at 
this time.

For reasons that will become clear below, the claim of 
entitlement to service connection for an acquired psychiatric 
disability will be the subject of the REMAND section of this 
determination.  



FINDINGS OF FACT

1.  The claims of entitlement to service connection for an 
acquired psychiatric disability and increased compensation 
for the service-connected right foot disability are well 
grounded.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding the 
claim of increased compensation for the service-connected 
right foot disability has been received.

3.  The residuals of the service-connected right foot 
disability include intermittent pain over the proximal first 
metatarsal and over the right medial foot.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for a right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(d), 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.41, 4.42, 4.71(a), Diagnostic Codes 
5271 and 5284 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claim regarding 
increased compensation of his service-connected disability is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
In light of the medical opinion submitted by the veteran's 
representative in November 1999, the service medical records, 
and the VA psychiatric evaluation of April 1999, the Board 
finds that the claim of service connection for an acquired 
psychiatric disability is also well grounded under the 
Court's determination in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  This issue will be discussed in the REMAND 
section of this determination.  The issue of whether the VA 
has met its duty to assist the veteran in the development of 
his right foot claim, mandated by 38 U.S.C.A. § 5107(a) will 
be discussed below.

Background

During the veteran's active service, he was treated for 
complaints of a right foot disorder.  An orthopedic 
evaluation in June 1997 noted little objective evidence of 
disability.  An evaluation in March 1997 indicated a stress 
fracture of the right foot.  Evaluation in February 1997 
noted full range of motion and normal muscle strength.  At 
his separation evaluation in July 1997, he specifically noted 
foot trouble.  Physical examination of the lower extremities 
and feet was normal.  The examiner reported that the stress 
fracture had resolved.  

In his March 1999 notice of disagreement, the veteran 
indicated that the pain associated with his right stress 
fracture was interrupting his employment.  He contended that 
the interruption in employment constituted more than a 10 
percent disability.  Outpatient treatment records were 
obtained by the RO.  These records note sporadic treatment of 
the right foot disability.  His symptoms consisted of pain on 
the medial side of the right foot, distal to the medial 
malleolus.  Intermittent numbness on the top of the foot was 
also indicated.  Physical examination revealed no swelling 
and good ankle motion on both sides of the foot.  Normal 
sensation was indicated.  X-ray studies revealed no evidence 
of fracture.  A "suspicious area" was indicated on the 
navicular.  In March 1999, the veteran was fitted with a 
single point cane.  Psychological treatment records make 
little reference to the veteran's right foot disability.  

In a May 1999 evaluation requested by the RO, it was noted 
that the veteran sustained three stress fractures.  He 
complained of tenderness over the proximal first metatarsal 
over the medial aspect of the right foot with pain and 
tenderness at bending through the lower anterior tibia.  The 
pain was intermittent, aggravated by prolonged standing, 
prolonged walking over 15 to 20 city blocks, and by running 
or jogging.  The veteran indicated that the pain had 
gradually increased and was somewhat relieved by using a cane 
which he held in his left hand.

Physical evaluation at that time revealed that the veteran 
ambulated without a limp, but was aided by a cane using his 
left hand.  Examination of the right foot revealed tenderness 
over the medial side of the foot and over the dorsal aspect 
of the first metatarsal.  On standing, the longitudinal and 
transverse arcs were intact.  There was no noted deformity or 
swelling of the foot.  There was normal sensation over the 
entire foot.  Reviews of foot X-rays taken in March 1999 were 
reported as normal.  A review of a bone scan also taken that 
month revealed multiple foci of degenerative changes.  The 
veteran was examined at an orthopedic clinic at the VA 
Medical Center (VAMC) in March 1999 with a tentative 
diagnosis of symptomatic accessory navicular versus a 
navicular stress fracture.

The veteran was diagnosed with the residuals of a stress 
fracture of the right foot with intermittent pain over the 
proximal first metatarsal and over the medial foot.  Possible 
accessory symptomatic navicular bone versus navicular stress 
fracture was indicated.  Additional testing was requested.  
Testing reports obtained by the RO indicated that blood flow 
was found to be within normal limits and demonstrated no 
focal abnormalities or areas of increased uptake.  The 
delayed images over the feet demonstrated multiple foci.  All 
of these findings were consistent with degenerative changes.  
No fracture pattern was found.  Weightbearing films of the 
right foot demonstrated normal osseous mineralization and no 
evidence of fracture, subluxation or dislocation.  No 
effusion was identified.  The radiologist's impression was 
essentially normal.  

In August 1999, the RO increased the service-connected right 
foot disability from noncompensable to 10 percent disabling.  
In October 1999, the veteran requested a copy of his medical 
file.  This was provided to the veteran that month.  Neither 
the veteran nor his representative has disputed the August 
1999 rating determination.  

Analysis

A preliminary matter in this case is whether the VA has 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his well-grounded claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103 and 3.59.  The duty includes 
obtaining medical records and obtaining medical examinations 
indicated by the facts and circumstances of each of the 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990) and Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board has reviewed in detail the evaluation performed in 
May 1999 and finds this evaluation to be complete.  Within 
this report, it was noted that an MRI had been ordered to 
assess any tarsal coalition that would have confirmed the 
diagnosis of an accessory navicular.  Testing was performed.  
However, it does not appear that an MRI was specifically 
performed.  In this regard, it is important to note that even 
if a tarsal coalition and accessory navicular were confirmed, 
this would not provide a basis, in and of itself, to award 
the veteran additional compensation.  There is no diagnostic 
code for rating a tarsal coalition and accessory navicular.  
All the MRI was intended to accomplish was to further refine 
the classification of the pathology or anatomy producing the 
disabling manifestation.  It could not alter the picture of 
the disabling manifestation itself, and it is the disabling 
manifestation, not the refinement of the classification of 
the pathology producing the disability, that is the basis for 
the evaluation of the service connected disability.  As noted 
below, to the extent the question of whether arthritis is 
present remains, the Board has assumed it is present for 
purposes of rating the disability.  The critical issue in 
this case is whether the veteran's disability produces 
functional impairment that meets or exceeds the requirements 
for an evaluation in excess of 10 percent for a right foot 
disability.  In light of the examination and testing already 
performed, the Board finds the duty to assist has been met.  
Accordingly, additional studies to refine the identity or 
simply further refine the classification of the service-
connected right foot condition, where such refinement would 
not lead to the application of different rating criteria or 
alter the picture of the disabling manifestation or 
manifestations, is not warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  A history of a stress 
fracture of the right foot is not specifically listed within 
the rating schedule.  Accordingly, when an unlisted condition 
is encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case, the RO has evaluated the right foot disability 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5271 (limitation 
of motion of the ankle).  Under this diagnostic code, 
moderate limitation of motion of the ankle warrants a 10 
percent disability evaluation.  A 20 percent disability 
evaluation is warranted by marked limitation of motion of the 
ankle.

In this case, there is no evidence of marked limitation of 
motion of the ankle and little objective evidence to support 
the conclusion that the veteran suffers from moderate 
limitation of motion of the ankle.  Even with consideration 
of the veteran's complaints of pain, essentially full motion 
of the ankle has been found in several evaluations performed 
on the right foot both during service and following service.  
In essence, the current rating is based upon the subjective 
description of the symptoms.  

Studies performed on the veteran's right foot have indicated 
degenerative changes.  While not all X-ray studies have 
indicated degenerative changes, the Board will assume, for 
the purposes of this decision, that degenerative changes have 
been found (thereby nullifying the need for additional 
testing).  38 C.F.R. § 4.71(a), Diagnostic Code 5003 
(degenerative arthritis), provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes (as appears to be in this case), a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the diagnostic code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be confirmed by such 
findings as swelling, muscle spasm or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71(a).

In this case, it is not entirely clear the veteran has 
arthritis in his right foot.  If arthritis is not present, a 
compensable evaluation under a literal interpretation of 
Diagnostic Code 5003 would not be appropriate.  As noted 
above, however, the Board will assume arthritis is present.  
Even assuming this is the case, the evaluation would not 
change.  In Linchtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), the Court held that painful motion of a major joint 
caused by degenerative arthritis, or arthritis established by 
X-ray, if it is deemed to be limited motion, is entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Regardless whether the disability was 
rated directly under Code 5003 or under Code 5003 by analogy 
under § 4.20, the disabling manifestation in this case is 
pain on motion or use.  Under the rule against pyramiding, 
this disabling manifestation must be rated, but it can only 
be the basis for one rating under one code; the same 
manifestation can not be rated twice.  In this case, Code 
5003 directs first consideration to rating arthritis under 
the codes for limitation of motion.  This is precisely what 
the RO has done, but the disability does not warrant a higher 
rating under Code 5271.  Accordingly, in light of the 
findings indicating pain caused by the service-connected 
condition, the Board believes that a 10 percent evaluation 
under Diagnostic Code 5003 is just as appropriate as the 
currently assigned 10 percent evaluation under Code 5271, but 
the veteran can only be awarded one 10 percent evaluation.  
If a higher rating was warranted, it would be under Code 
5271, thus the RO's decision to make the award under this 
code was logical and liberal.  Ultimately, however, it is 
clear that whether Code 5003 or Code 5271 was selected, no 
higher evaluation could be awarded.

The Board has considered other diagnostic codes.  Under 
38 C.F.R. § 4.71(a), Diagnostic Code 5284 (injury to the 
foot) a 10 percent evaluation is warranted when there is a 
moderate injury to the right foot.  A moderately severe foot 
injury warrants a 20 percent evaluation.  A severe foot 
injury warrants a 30 percent disability evaluation.  The 
objective medical evidence clearly fails to indicate evidence 
of a moderately severe or even moderate foot injury.  In this 
regard, even if the Board assumes that the MRI study would 
have shown a "tarsal coalition and accessory navicular," 
such a finding would not provide a basis to determine that 
the veteran has a moderately severe foot injury because it 
would not establish greater disabling manifestations.  In 
light of the objective medical evidence of record, including 
X-ray studies, such a disability would provide only the basis 
to find the current 10 percent evaluation.  

In making this determination, the Board has considered the 
veteran's complaints of pain.  However, without consideration 
of the veteran's complaints of pain, the current 10 percent 
evaluation could not be justified.  The available studies 
clearly reveal that the veteran does not suffer from a 
moderate or a moderately severe foot injury.  The objective 
medical evidence fails to indicate evidence that would 
support an increased evaluation.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
In his notice of disagreement, the veteran indicated that his 
right foot disability interferes with employment.  He has 
provided no evidence aside from his own assertion that this 
interference is beyond the impairment contemplated by the 
current rating.  In light of the recent evaluations (both 
during service and following service), the Board finds no 
probative evidence to indicate that the service-related 
disability impairs earning capacity by requiring frequent 
hospitalizations, time lost from work or that medication 
required for this disability interferes with employment to a 
degree in excess of that contemplated by the current 10 
percent evaluation.  There is no indication that the 
employment impairment exceeds the impairment contemplated by 
the currently assigned rating.  In Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993), the Court held that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.

In deciding this claim, the Board has considered the Court's 
determination in Fenderson v. West, 12 Vet App. 110 (1999), 
and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that the evidence to be 
considered disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.

In this case, the Board specifically finds that there is no 
evidence that supports the veteran's claim in different 
periods of time during the appeal period.  The most probative 
evidence supports the conclusion that there is no actual 
variant in the severity of the service-connected disability 
during the appeal period.  Accordingly, the Board does not 
find that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period in question.  The evidence of record 
from the day the veteran filed his claim to the present 
supports a conclusion that he is not entitled to an increased 
evaluation during any time within the appeal period.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disability is well grounded.  To this 
extent only, the appeal is granted.

Entitlement to an increased evaluation for a right foot 
disability is denied.


REMAND

With regard to the claim of entitlement to service connection 
for an acquired psychiatric disability, the Board has the 
recent opinion of a VA clinical psychologist submitted to the 
RO in November 1999.  The Board finds this opinion is 
ambiguous.  It appears that the provider believes major 
depressive disorder, recurrent and dysthymia exist now.  What 
is not entirely clear is whether the provider believes the 
depression was present as a separate disorder in service, or 
whether depressive symptoms, even if present in service, were 
a manifestation of the veteran's personality disorder.  The 
veteran has been clearly diagnosed with a personality 
disorder during his active service and on VA examination 
April 1999.  The Board must note, however, that service 
connection may not be granted for a personality disorder.  
38 C.F.R. §§ 3.303(c), 4.9 (1999).  See also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.  
Accordingly, the critical issue in this case is whether the 
veteran suffers from a psychiatric disability (other than a 
personality disorder) and whether this condition, if it 
exists, can be reasonably related to the veteran's period of 
active service.  The Board finds that additional medical 
development is required to resolve this question.  
Accordingly, the case is REMANDED for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
psychiatric disability.  After securing 
any necessary authorization from the 
veteran, the RO should contact these 
health care providers in order to make 
copies of those treatment records that 
have not been previously secured, 
including any recent treatment of the 
veteran's psychiatric condition.

3.  The veteran should be scheduled for a 
VA psychiatric evaluation in order to 
determine the nature and etiology of any 
psychiatric disorder present.  The claims 
folder or the pertinent medical records 
contained therein, including the service 
medical records, the medical opinion 
supplied by the veteran's representative 
in November 1999, and any pertinent 
medical records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be specifically requested 
to review the historical data to include 
the prior examination reports and 
clinical records during the veteran's 
active service and following his active 
service in order to obtain an accurate 
picture of his psychiatric status.  The 
examiner should also elicit a detailed 
history of the onset of psychiatric 
symptoms from the veteran.  All necessary 
tests should be performed.  A copy of 
this REMAND order should also be provided 
the examiner.  The examiner should 
provide explicit responses to the 
following questions:

(a) What is the nature and extent of 
the veteran's current psychiatric 
disability, if any?

(b) Does the veteran have an 
acquired psychiatric disability 
other than a personality disorder?

(c) Is it as likely as not that any 
psychiatric disability found is 
related to, or has been chronically 
worsened by, the veteran's active 
service from December 1996 to August 
1997?  The examiner should indicate 
the basis for the opinion and fully 
explain the rationale.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should then readjudicate the claim 
of entitlement to service connection for 
an acquired psychiatric disability.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned for 
further appellate consideration.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
Veterans Law Judge
	Board of Veterans' Appeals


 

- 14 -


- 1 -


